Citation Nr: 1438993	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1. Entitlement to service connection for a bilateral ankle disability.

2. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied service connection for a bilateral ankle disability.  In November 2013, the Board remanded this matter for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of a TDIU rating being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not suffer from a bilateral ankle disability that manifested during, or as a result of, active military service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in October 2009 and December 2009, sent prior to the initial unfavorable rating decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral ankle disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has claimed that he was treated for his bilateral ankle condition at the Milwaukee VA Medical Center between 1972 and 1973.  The RO attempted to obtain the claimed records, but received a response that no such records existed.  Furthermore, as discussed below, the Veteran has since stated that he was not treated for his ankle for 20 years following separation from service.  VA therefore has no further duty to assist the Veteran in obtaining such claimed records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2013, the Board remanded this claim to afford the Veteran a VA examination.  In December 2013, the Veteran underwent an examination and a medical opinion was obtained in accordance with the directives of the November 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board finds that the December 2013 medical opinion is adequate to decide the issue on appeal.  The opinion was predicated on an in-person examination of the Veteran and a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The December 2013 opinion provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who completed the December 2013 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

For the reasons indicated above, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

In his November 2009 claim for service connection, the Veteran stated that he injured his ankles while playing basketball in service between 1969 and 1970.  He stated that he was told by a physician that he would have arthritis as a result of this claimed injury.  The Board notes that the Veteran's DD 214 shows an award of the Parachute Badge and Airborne Training Badge, which could indicate multiple parachuting jumps with subsequent impact on the ground.  However, the Veteran has not claimed that he injured his ankles during any such parachuting jumps.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis (degenerative joint disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) show that he injured his left knee while playing basketball during service in January 1970.  The Veteran's STRs also show that the Veteran complained of pain in his right knee.  However, there is no indication that the Veteran sustained any injury to his ankles during service.

The Veteran's post-service treatment records do not document any complaints or treatment for ankle problems until 1995.  August 1995 private treatment records show that the Veteran stated he had problems with his right ankle for several years.  The treatment notes further note that the Veteran "states that he probably did have a significant sprain or similar type injury several years ago and then over the last couple of months, particularly this summer, has had problems with stiffness in the ankle, inability to completely dorsiflex, and pain."

Pursuant to the November 2013 Board remand, in December 2013 the Veteran was afforded a VA examination in connection with his claim for service connection for a bilateral ankle disability.  The examiner noted that he reviewed the Veteran's claims folder.  The examiner diagnosed the Veteran with avascular necrosis of the right ankle, status post-surgery, and mild bilateral degenerative joint disease (DJD) of both ankles, more severe in the right ankle than the left.  The Veteran reported that he did not recall any specific injuries to his ankle while in service.  He said that he was not sure whether he injured his ankles or his knee playing basketball.  The examiner noted that service treatment records were negative for any ankle injuries or any treatment of a bilateral ankle condition.  The examiner noted that there was no treatment for ankle problems for 20 years following service.  The Veteran stated that he did not recall having any treatment for his ankles during this time.  The examiner noted that the Veteran sought care for his right ankle in August 1995, at which time he reported having problems with his right ankle for several years.  At that time, the Veteran underwent diagnostic testing and was diagnosed with an avascular necrosis of the right ankle with an associated OCD lesion.  The Veteran underwent treatment for the avascular necrosis and he continued to have mild symptoms in the right ankle.  In 2004, the Veteran was diagnosed with mild degenerative joint disease.

The examiner opined that it is less likely than not that the Veteran's bilateral ankle disorder is a result of injuries that he sustained in service or as a result of in-service activities, including parachute jumps.  The examiner's rationale was that service treatment records were negative for any chronic ankle problems and there was no evidence in the medical records of ongoing treatment for his ankles over the next 20 years following separation from service.  The examiner also noted that the Veteran was diagnosed with avascular necrosis in 1995 but there is no mention in the Veteran's records of an injury dating back to service.  The examiner stated:

While avascular necrosis can be the result of an injury, it typically presents within a few years of the injury.  Based on a review of the medical literature, symptoms would usually occur between 2 and 4 years.  It is unlikely that this was the result of a remote injury greater than 20 years before.  It is likely that the veteran would have had significant symptoms within a few years after leaving service, which would have required surgical treatment.  Therefore, if an ankle injury was the cause of his avascular necrosis, it likely would have occurred after 1990.  This is well over 15 years after the veteran left service.

The examiner also addressed the Veteran's diagnosis of mild ankle DJD.  He noted that the Veteran's DJD is consistent with his age and there's no evidence of increased DJD beyond what would be expected by someone of the Veteran's age.  

The Board accords great probative weight to the December 2013 medical opinion as it is predicated on an in-person examination of the Veteran and a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements pertaining to the onset and continuity of symptomatology of his bilateral ankle disability, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

The Board notes that the only medical opinion to address the etiology of the Veteran's bilateral ankle disability-that of the December 2013 examiner-does not support the claim.  Neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion that supports the claim.

The Board has also considered the Veteran's lay assertions that his current bilateral ankle disability is related to service; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current symptoms as well as any incidents of service, as the cause of avascular necrosis and degenerative joint disease involves an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for degenerative joint disease (arthritis) is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his March 1972 separation from service.  Moreover, the first post-service evidence of any complaints relating to a bilateral ankle disability was in August 1995, over 20 years after his separation from service.  Therefore, the Board finds that presumptive service connection for arthritis, to include on the basis of continuity of symptomatology, is not warranted.  See Walker, supra.

Consequently, based on the foregoing, the Board finds that a bilateral ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a bilateral ankle disability is denied.


REMAND

In an April 2013 rating decision, the RO denied a TDIU rating.  In July 2013, a notice of disagreement was filed.  The Veteran and his representative have not been issued a statement of the case (SOC).  Due process requires that this be accomplished.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing his claim of entitlement to TDIU rating. Inform the Veteran that in order to complete the appellate process for this matter he should submit a timely substantive appeal. If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


